Title: To Thomas Jefferson from John Langdon, 25 February 1805
From: Langdon, John
To: Jefferson, Thomas


                  
                     Dear Sr.
                     Portsmouth Feby 25th. 1805
                  
                  I procured few days since three bbs. perry, two of them raw as they came from the press, the other boiled, two barrells reduced to one; I shiped them to Boston (as there was no opportunity here for the Chesepeake) addressed to my Nephew, Joshua, B. Langdon, who informs me he has shiped them by the Sloop Cyron Capt John Mathews, via, Baltimore, hope they will get to hand safe, have sent them as received, was fearful of drawing it off into new bbs. lest it might sour the perry. I am fearful whether it will get to hand in good order, if it should escape the Crews of the Coasters, the voyage by sea this season of the year may Injure the raw perry, the boiled, will not be hurt. I have the honor to be with the highest Consideration Dear Sr. your Oblig’d. Hbl. Servt
                  
                     John Langdon 
                     
                  
                  
                     
                        
                           the cost agreably to your desire—
                           
                        
                        
                           3 bb. perry one boiled, including bbs.
                           12
                        
                        
                           freight to Boston and to Baltimore &c
                           
                              4
                           
                        
                        
                           
                           16
                        
                     
                     
                     
                  
               